IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-30063
                          Conference Calendar



HUMPHREY TYLER,

                                           Plaintiff-Appellant,

versus

DON HATHAWAY; JOHN SEAL; SOLOMAN, Mr.; SHEILA WHITE,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 99-CV-164
                          --------------------
                            October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Humphrey Tyler, Louisiana prisoner # 318515, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     Tyler argues that he is allergic to seafood, that he

is on a no-fish diet, and that he was served a meal with fish

seven times over a period of two months at the Caddo Correctional

Center.   He contends that the nurse (Sheila White) should have

better informed the kitchen about his diet, that the manager of

the kitchen (Soloman) refused to provide an alternative meal on

days the kitchen served fish, and that Sheriff Hathaway and Seal,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30063
                                 -2-

the administrator of the prison, were liable in their supervisory

capacities.

     We review a district court’s dismissal of a complaint as

frivolous for an abuse of discretion.      A district court may

dismiss an IFP complaint as frivolous if it lacks an arguable

basis either in law or in fact. Siglar v. Hightower, 112 F.3d
191, 193 (5th Cir. 1997).   A complaint lacks an arguable basis in

law if it is based on an "indisputably meritless legal theory."

Id. (citing Neitzke v. Williams 490 U.S. 319, 325 (1989)).

     Tyler’s complaint that he had to forego a meal on seven

occasions over a two-month period does not rise to the level of a

Eighth Amendment constitutional claim.      See Berry v. Brady, 192
F.3d 504, 507-08 (5th Cir. 1999).   Furthermore, his claims do not

allege deliberate indifference but, rather, negligence.      See

Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).      The district

court’s dismissal of Tyler’s claims as frivolous was not an abuse

of discretion.

     AFFIRMED.